Case 4:09-cr-00043-SPF Document 692 Filed in USDC ND/OK on 08/06/20 Page 1 of 2
Appellate Case: 20-5000 Document: 010110387601 Date Filed: 08/06/2020 Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                      Jane K. Castro
  Clerk of Court                        August 6, 2020                    Chief Deputy Clerk




  Mr. Mark C. McCartt
  United States District Court for the Northern District of Oklahoma
  333 West 4th Street, Room 411
  Tulsa, OK 74103

  RE:       20-5000, United States v. Springer
            Dist/Ag docket: 4:09-CR-00043-SPF-1

 Dear Clerk:

 Pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's mandate in the
 above-referenced appeal issued today. The court's July 15, 2020 judgment takes effect
 this date.

 Please contact this office if you have questions.

                                               Sincerely,



                                               Christopher M. Wolpert
                                               Clerk of the Court



  cc:       Jeffrey Andrew Gallant
            Samuel Robert Lyons
            Alexander Patrick Robbins
            Lindsey Kent Springer
            Joseph Brian Syverson



  CMW/sls
Case 4:09-cr-00043-SPF Document 692 Filed in USDC ND/OK on 08/06/20 Page 2 of 2


 From:           ca10_cmecf_notify@ca10.uscourts.gov
 To:             CM-ECF Intake OKND
 Subject:        20-5000 United States v. Springer "Mandate issued" (4:09-CR-00043-SPF-1)
 Date:           Thursday, August 6, 2020 9:25:24 AM




 ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
 (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
 filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing.

                                                                              Tenth Circuit Court of Appeals

 Notice of Docket Activity

 The following transaction was entered on 08/06/2020 at 8:21:24 AM MDT and filed on 08/06/2020
 Case Name:        United States v. Springer
 Case Number:   20-5000
 Document(s): Document(s)


 Docket Text:
 [10760816] Mandate issued. [20-5000]

 Notice will be electronically mailed to:

 Mr. Jeffrey Andrew Gallant: jeff.gallant@usdoj.gov, bill.wright@usdoj.gov, caseview.ecf@usdoj.gov, sarah.m.coffey@usdoj.gov,
 christina.watson@usdoj.gov, michelle.hammock@usdoj.gov
 Samuel Robert Lyons: Samuel.R.Lyons@usdoj.gov, Samuel.R.Lyons@usdoj.gov, Cateps.Taxcriminal@usdoj.gov
 Mr. Mark C. McCartt, Clerk of Court (oclk): CM-ECFIntake_OKND@oknd.uscourts.gov
 Mr. Alexander Patrick Robbins: alexander.p.robbins@usdoj.gov, cateps.taxcriminal@usdoj.gov, stan.j.okula@usdoj.gov
 Mr. Joseph Brian Syverson: Joseph.B.Syverson@usdoj.gov, Cateps.Taxcriminal@usdoj.gov


 Notice will not be electronically mailed to the following as the Court does not have a valid email address on file or the person has not consented to
 service via email. If appropriate, notice will be delivered by other means to:


 Lindsey Kent Springer
 2626 East 72nd Street
 Tulsa, OK 74136

 The following document(s) are associated with this transaction:
 Document Description: Regular Mandate Letter - OJ
 Original Filename: /opt/ACECF/live/forms/StacySteinbrecher_205000_10760816_258.pdf
 Electronic Document Stamp:
 [STAMP acecfStamp_ID=1104938855 [Date=08/06/2020] [FileNumber=10760816-0]
 [3202dbc438588c9b412bebc47981d9c394fcdeaf601edbd9316443752270170fb30a598c3fa1aa92faa3916034a84281dbc08d8badc26d8bbc0e0f81b16293f4]]
 Recipients:

        Mr. Jeffrey Andrew Gallant
        Samuel Robert Lyons
        Mr. Mark C. McCartt, Clerk of Court (oclk)
        Mr. Alexander Patrick Robbins
        Lindsey Kent Springer
        Mr. Joseph Brian Syverson
